Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
The applicant argues on page 11, that Sato fails to disclose “obtaining a current frame of a bitstream”, per claim 9, because the Examiner fails to allege that any of these, if any, constitutes ‘obtaining a current frame of a bitstream.’”  By way of clarification, a layer L1, of the three layers in figure 1, disclosed in [0099], is a ‘current frame’, used in decoding an enhancement layer.  As disclosed in [0098] of Sato 2, “In scalable video coding, a plurality of layers, each containing a series of images, are encoded”.  The ordinary artisan will therefore understand that, in referring to an inter-layer reference process, at least one reference frame from a base layer is involved, when referring to layers of a scalable video bitstream.
The applicant argues on page 12 that Sato fails to disclose “obtaining a current frame of a bitstream”, per claim 9, because Sato’s three layer of image data do not include what could be interpreted as a “current frame”, nor is such a frame “obtained”.  The examiner respectfully submits that any disclosure of a frame being used, present, input to a process, or output from a process reads on “obtaining”.  “Obtaining” only limits the claim to require that that which is obtained is in some way present in the coding process at the specified step.  The examiner also submits that a base layer of image data, which is used as a reference image for an enhancement layer, and which is part of one of the three layers L1, L2, and L3 cited in [0099], reads on a “current frame”, because a base layer image/reference image is, absent evidence to the contrary, a reference frame.  The applicant has not provided compelling evidence to the contrary, for the reasons explained below.

Assuming arguendo that it is appropriate to cite Annexes C and G of the H.264 standard to interpret Sato 2, the fact that Annex G discloses that a “reference field is not a decoded picture and is not an output of a decoding process” actually supports the interpretation of a “current frame”, because claim 9 does not prohibit the current frame from being at least partly encoded, rather than decoded, since it is subsequently used for frame reconstruction.
More fundamentally, the examiner respectfully submits that it is not appropriate to construe Sato 2 as being limited by Annexes C or G of H.264.  Sato 2 references H.264/AVC as a legacy standard upon which improvement is currently sought (Sato 2 [0002]), and references Scalable HEVC (SHVC) as the basis for the invention ([0003]).  The NPL 2 cited in this section discloses a Resampling process for inter layer reference pictures in G.8.1.4 in which a cropped decoded reference layer picture rlPic is input to the resampling process, and a resample reference layer picture rsPic is output.  Therefore, to the extent that Sato 2 may be construed as limited by existing video coding standards, the examiner submits 
The applicant further argues on page 14, the Office has failed to appreciate that Sato 2 fails to disclose storing reference pictures in a frame memory 25, but rather “reference image data of the base layer”.  ‘The mere disclosure of reference image data of the base layer” is not adequate to disclose a “reference picture”, as illustrated in the above-cite portions of the H.264 specification…”   For the reasons provided above, the examiner disagrees, because the applicant has failed to establish that Sato 2 is constrained by the definitions provided in Annexes C and G of H.264.  The broadest reasonable interpretation, in the absence of such constraint, of reference image data stored in a frame memory is a reference picture, or reference frame.
The applicant states on page 15, at bottom, that “the Office fails to allege which, if any, of either the ‘configuration’ or the ‘strength’ allegedly constitutes a ‘filter coefficient’ as claim 9 recites.  Furthermore, the Office fails to relate either the ‘configuration’ of the ‘strength’ to a reference picture; moreover, as Applicant has already demonstrated above, Sato 2 fails to teach or fairly suggest a ‘reference picture’.  The last of these arguments has been addressed above and will therefore not be further considered.  By way of clarification, the paragraphs [0137]-[0139] are cited for “detecting an up-sample or down-sample filter coefficient signaled for at least one of the one or more reference pictures” because [0137] refers to inter-layer prediction between a base layer image (“reference frame”) and an enhancement layer image having a resolution ratio therebetween stored in advance.  In order to use the base layer for reference at the enhancement layer, [0139] then discloses that a filter control section determines a filter strength (number of filter taps), stating that “the image to be upsampled may be one or both of the predicted error image [residual] and the decoded image of the base layer.”  [0139] then states that filter control section 42 sets a filter strength of an upsampling filter to be stronger for up-sample or down-sample filter coefficient then occurs when upsampling filter 44 in figure 6 references coefficient memory 43 to obtain a filter coefficient, as disclosed in [0151]. 
	The above arguments apply in equal measure to claim 13.

	The applicant additionally states on page 21: “Moreover, the Office fails to allege with any specificity how Sato teaches "the one or more reference pictures having resolutions different from a resolution of the current frame" as claim 13 recites, and nor does Sato teach or fairly suggest this feature of claim 13. Therefore, the Office's rejection is deficient in that it does not address each and every element of claim 13.

	The examiner respectfully disagrees with this assertion, but offers the following clarification of claim 13’s rejection.  Both Sato and Sato 2 are directed to scalable video coding, as applicant has acknowledged.  The examiner interprets in this context disclosures of a base layer image that is used to predict an enhancement layer image via an upsampling filter, per Sato 2, and as discussed above, as reading on a reference picture having a resolution different from a resolution of a current frame.
Statements by the applicant to the effect that, “while the disclosures of Sato are strictly tied to the limitations of the SVC specifications, Applicant's Specification pertains to "motion prediction coding tools provided for by the WC/H.266 standard." Specification, para. [0017]. Therefore, while the above-cited portions of the H.264 specifications limit Sato, they should not be read as limiting the scope of Applicant's claims” have not been persuasively substantiated.  The examiner respectfully submits that 
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato 2, US 2016/0005155 A1.

Regarding claim 9, Sato 2 discloses: a computer-readable storage medium storing computer-readable instructions executable by one or more processors (See [0330]), that when executed by the one or more processors, cause the one or more processors to perform operations comprising:
obtaining a current frame of a bitstream ([0099] discloses receiving three layers of image data.);
obtaining one or more reference pictures from a reference frame buffer (Frame memory 25 in figure 20 stores reference pictures for use in prediction.);
detecting an up-sample or down-sample filter coefficient signaled for at least one of the one or more reference pictures (Sato 2 discloses in [0137]-[0139] that the filter control section 42 switches configuration of the upsampling filter according to the strength of a high-pass component of a given block, which strength is stored in a syntax buffer.);
generating a reconstructed frame from the current frame based on the one or more reference pictures and motion information of one or more blocks of the current frame, the motion information comprising at least one reference to motion information of another frame ([0233]-[0235] discloses a process flow of decoding and reconstructing an enhancement layer image, in in which a base layer buffered in common memory 7 is upsampled by upsampling section 90 for use as a reference image.); and
up-sampling or down-sampling the current reconstructed frame in accordance with a resolution to generate an up-sampled or down-sampled reconstructed frame matching the resolution ([0236]-[0237] disclose with respect to figure 10 that upsampling is performed for each block.).

Regarding claim 12, Sato 2 discloses: the computer-readable storage medium of claim 9, wherein the operations further comprise inputting the reconstructed frame and the up-sampled or down-sampled reconstructed frame into the reference frame buffer as a reference picture (Sato 2 discloses in [0127] that a reconstructed image of an enhancement layer is output to loop filter 24 and frame memory 25, to serve as a reference frame.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, US 2016/0119639 A1, in view of Sato 2.

Regarding claim 13, Sato discloses: a system comprising:
one or more processors ([0085]: “The steps shown in the flowchart may be implemented as program codes executable on one or more processors ( e.g., one or more CPUs) at the encoder side.”); and
memory communicatively coupled to the one or more processors, the memory storing computer-executable modules executable by the one or more processors that, when executed by the one or more processors, perform associated operations, the computer-executable modules comprising:
a frame obtaining module configured to obtain a current frame of a bitstream (See [0163] frame memory 25 stores frames of bitstream.);
a reference frame obtaining module configured to obtain one or more reference pictures from a reference frame buffer, the one or more reference pictures having resolutions different from a resolution of the current frame ([0164]);
a scaling module configured to scale one or more motion vectors of the one or more reference pictures ([0300] discloses scaling a motion vector in accordance with a resolution difference between a base layer (reference layer) and an enhancement layer.); and
a reconstructed frame generating module configured to generate a reconstructed frame from the current frame based on motion information of one or more blocks of the current frame (See [0161], which disclose generated a decoded/reconstructed image.), the motion information comprising at least one inter predictor and/or at least one motion vector.
Sato does not disclose:
an inter predictor resizing module configured to resize one or more inter predictors of the one or more reference pictures;

It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform a resizing of inter predictors of a current frame based on a frame resolution ratio between a current frame and a reference frame, as disclosed in Sato 2, in order to seamlessly perform inter prediction between different frames having different resolution, by improving the spatial resolution of the reference block to that of the target block (Sato2, [0153].)

Regarding claim 14, the combination of Sato in view of Sato 2 discloses the limitations of claim 13, upon which depends claim 14.  This combination, specifically Sato 2, further discloses:  the system of claim 13, wherein the inter predictor resizing module is further configured to resize the one or more inter predictors based on the resolution of the current frame in accordance with a ratio of the resolution of the current frame and the resolution of the one or more reference pictures, to match the resolution of the current frame; and
further comprising:
a buffer inputting module configured to input the reconstructed frame into the reference frame buffer as a reference picture 
However Sato 2 discloses:
the system of claim 13, wherein the inter predictor resizing module is further configured to resize the one or more inter predictors based on the resolution of the current frame in accordance with a ratio of the resolution of the current frame and the resolution of the one or more reference pictures, to match the resolution of the current frame (Sato 2 discloses in [0153] performing an upsampling of a ; and
further comprising:
a buffer inputting module configured to input the reconstructed frame into the reference frame buffer as a reference picture (As disclosed in [0221], The upsampling filter 94 outputs the reference image data after the upsampling to the frame memory 69.)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform a resizing of inter predictors of a current frame based on a frame resolution ratio between a current frame and a reference frame, as disclosed in Sato 2, in order to seamlessly perform inter prediction between different frames having different resolution, by improving the spatial resolution of the reference block to that of the target block (Sato2, [0153].)

Regarding claim 15, the combination of Sato in view of Sato 2 discloses the limitations of claim 13, upon which depends claim 15.  This combination, specifically Sato , further discloses: the system of claim 13, wherein the scaling module is further configured to scale the one or more motion vectors based on the resolution of the current frame in accordance with a ratio of the resolution of the current frame and the resolution of the one or more reference pictures, to match the resolution of the current frame (Sato in [0030] discloses scaling a motion vector from a base layer to an enhancement layer in accordance with a resolution ratio between the respective layers.); and
further comprising:
a buffer inputting module configured to input the reconstructed frame into the reference frame buffer as a reference picture (As disclosed in [0161], once reconstruction is complete, a generated decoded image is output to a frame memory 25, in figure 11, for use as a reference picture.).


Claims 4-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable Sato, in view of Sato 2, in view of Lin, US 2021/0067771 A1

Regarding claim 16, the combination of Sato in view of Sato 2 discloses the limitations of claim 13, upon which depends claim 16.  Additionally, Sato, while disclosing use of an AMVP mode, does not disclose explicitly: the system of claim 13, further comprising a candidate list deriving module configured to derive an affine merge candidate list or an affine motion vector prediction (AMVP) candidate list for a block of the current frame, the affine merge candidate list or the AMVP candidates list comprising a plurality of control point motion vector predictor (CPMVP) candidates or AMVP candidates, respectively.
However Lin discloses in [0012] an affine Merge mode, and selection of neighbor candidate blocks according to said mode.  Lin also discloses that an affine motion model is used to derive affine MVP candidates for both affine AMVP and affine merge modes (See [0043]).  
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into Sato the feature disclosed in Lin of deriving both affine merge and AMVP candidate lists for inter prediction of a current block, in order to improve the ability to handle more complex motion within a video, such as combinations of translation, rotation, shearing, et cetera, within a video sequence (Lin [0021]).

the system of claim 16, wherein deriving the affine merge candidate list or the AMVP candidate list comprises deriving up to two inherited affine merge candidates (Lin discloses in [0044]-[0046] deriving two inherited affine merge candidates inherited from neighbor blocks).

Regarding claim 18, the combination of Sato in view of Sato 2 in view of Lin discloses the limitations of claim 16, upon which depends claim 18.  This combination, specifically Lin, further discloses: the system of claim 16, wherein deriving the motion candidate list comprises deriving a constructed affine merge candidate (Lin further discloses a constructed control point candidate as part of the affine motion candidate list, as disclosed in [0047]-[0049]).

Regarding claim 19, the combination of Sato in view of Sato 2 in view of Lin discloses the limitations of claim 16, upon which depends claim 19.  This combination, specifically Lin, further discloses:  the system of claim 16, further comprising a motion predicting module configured to select a CPMVP candidate or AMVP candidate from the derived affine merge candidate list or AMVP candidate list ([0072] discloses selecting motion vector candidates.), respectively, and to derive motion information of the CPMVP candidate or the AMVP candidate as motion information of the block of the current frame (See [0046]).

Regarding claim 20, the combination of Sato in view of Sato 2 in view of Lin discloses the limitations of claim 19, upon which depends claim 20.  This combination, specifically Lin, further discloses: the system of claim 19, wherein the motion information comprises a reference to motion information of a reference picture ([0073] at bottom discloses that control point MVs can be scaled to a target reference picture), and the motion predicting module is further configured to:
generate a plurality of control point motion vectors (CPMVs) based on the reference to motion information of a reference picture (As disclosed in [0011] with respect to figure 2, a plurality of control point MVs are used to build a candidate list from neighboring blocks of a neighboring block set.).

Method claims 4-8 are drawn to the method of using the corresponding apparatus claimed in claims 16-20, respectively.  Therefore method claims 4-8 correspond to apparatus claims 16-20 and are rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Sato 2, discloses that an upsampling of a base layer predictor for an enhancement includes acquiring a filter coefficient number of taps based on a signaled strength of a high-pass component in a reference block, as shown in the flowchart of figure 10.  However there is no teaching or suggestion to receive a difference between a filter coefficient of the inter predictor and a filter coefficient of the current frame as claimed in claim 10, which would allow the filter to be upsampled/downsampled based on the resolution difference between reference and target blocks.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KYLE M LOTFI/Examiner, Art Unit 2425